Citation Nr: 1455725	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-20 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for facial marks and scars.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle fracture, to include scars.

7.  Entitlement to an increased rating for a residual scar of the right forehead, status post lipoma removal, currently evaluated as 10 percent disabling.





ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  There is no current diagnosis of a right knee disability.

2.  There is no current diagnosis of a left ankle disability.

3.  There is no current diagnosis of a disability manifested by chest pain.

4.  A disability manifested by facial marks and scars was not manifest in service and is unrelated to service.

5.  There is no current diagnosis of a bilateral hand disability.

6.  In a May 2000 rating decision, the RO denied service connection for residuals of a right ankle fracture; the Veteran did not appeal.

7.  The evidence received since the May 2000 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a right ankle fracture, and does not raise a reasonable possibility of so substantiating the claim.

8.  The residual scar of the right forehead, status post lipoma removal, consists of one scar that is productive of pain and tenderness; there is one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A left ankle disability was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  A disability characterized by chest pain was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A disability manifested by facial marks and scars was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A bilateral hand disability was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The May 2000 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a right ankle fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The criteria for an initial rating in excess of 10 percent for residual scar of the right forehead, status post lipoma removal, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Letters in March and May 2010 discussed the evidence necessary to support claims of entitlement to service connection and higher ratings.  These letters also discussed the meaning of new and material evidence, and the May 2010 letter advised the Veteran of the basis for the previous denial of his claim for a right ankle disability.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, VA treatment records have been associated with the record.  VA examinations for the Veteran's post-operative lipoma scar claim have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a right knee disability, a left ankle disability, chest pain, bilateral hand disability, and facial marks and scars.  However, the Board finds that VA examinations are not necessary in order to render decisions in these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The  Board finds that there is no evidence of current disability regarding any of these claims.  With respect to the right knee, left ankle, hand, and facial marks and scars claims, the objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; any current diagnosis; or any potential relationship to service.  Regarding the chest pain claim, there is no indication of a current diagnosis related to the in-service complaint.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Right Knee and Left Ankle

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right knee or left ankle.  On separation examination in July 1998, the Veteran's lower extremities were normal, and he denied arthritis, joint deformity, lameness, foot problems, and trick or locked knee.  

A May 2013 VA treatment record indicates the Veteran's report of chronic joint pain in the hands, wrists, knees, and ankles.  These records show no clinical diagnosis referable to the Veteran's knees or ankles.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed right knee and left ankle disabilities.  In this regard, there is no indication of these claimed disabilities during service, in the years following service, or currently.  While the Veteran has recently reported chronic joint pain, there has been no medical diagnosis rendered with regard to his right knee or left ankle.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has right knee and left ankle disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right knee and left ankle disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	Bilateral Hands

Service treatment records reflect that in April 1995, the Veteran complained of right hand pain following trauma while playing basketball.  Physical examination revealed swelling and tenderness on palpation over the thumb and wrist.  Grip strength was equal to the left hand.  The assessment was soft tissue trauma.  An X-ray study was normal.  

Subsequently in April 1995, the Veteran reported left hand tenderness following being struck by a falling ice machine.  Physical examination revealed moderate swelling, but no numbness or tingling.  There were no obvious deformities.  X-rays showed no fracture or dislocation.  The assessment was soft tissue injury.  

On separation examination in July 1998, the Veteran's upper extremities were normal, and he denied pertinent symptoms or complaints.  He was deemed qualified for separation.  

A May 2013 VA treatment record indicates the Veteran's report of chronic joint pain in the hands, wrists, knees, and ankles.  These records show no clinical diagnosis referable to the Veteran's hands.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed bilateral hand disability.  While service treatment records reflect that the Veteran was seen on one occasion for each hand and that soft tissue injury was assessed, there is no evidence of a current disability of the hands.  As noted above, there can be no valid claim for service connection in the absence of current disability.  Brammer; see also Gilpin.  With respect to the isolated in-service complaints, the Board observes that a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez.  

As noted by the Federal Circuit, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has a hand disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hand disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Chest Pain

Service treatment records reflect that the Veteran complained of chest pain while lifting weights.  The provider noted that the Veteran was lifting between 150 and 200 pounds and had chest discomfort.  The Veteran had no other complaints at that time.  He reported that his fluid intake had been low for the previous 24 hours.  Physical examination was within normal limits.  Heart examination revealed normal rate and rhythm with no murmur.  The provider noted that the Veteran was slightly dehydrated.  Rule out costochondritis was the impression.  The plan was to force fluids, discontinue weight training for two to four days, and to return for additional treatment as necessary.  On separation examination in July 1998, the veteran denied shortness of breath and pain in his chest.  He was deemed qualified for separation.  

A May 2013 VA treatment record indicates that physical examination was negative for chest pain.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed chest pain.  While service treatment records reflect that the Veteran was seen on one occasion and that the provisional assessment was rule out costochondritis, there is no evidence of a current disability characterized by chest pain.  As noted above, there can be no valid claim for service connection in the absence of current disability.  Brammer; see also Gilpin.  With respect to the isolated in-service complaint, the Board observes that a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez.  

As noted by the Federal Circuit, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has a disability characterized by chest pain that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability characterized by chest pain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	Facial Marks and Scars

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the damaged skin on the Veteran's face.  On separation examination in July 1998, he denied skin diseases.  Physical examination revealed no findings referable to the Veteran's face.    

Records from a private dermatologist indicate that in October 2009, the Veteran was noted to have an eczematous rash on his face associated with post inflammatory hyperpigmentation on the cheeks.  The provider indicated that it appeared to be psoriasis versus contact with post inflammatory hyperpigmentation.  

In April 2011, the Veteran was seen at a VA facility for a new patient visit.  He indicated concern over discoloration on his face.  The assessment was hyperpigmentation on the cheeks.  

A May 2013 VA treatment record indicates that physical examination was negative for skin rash or lesions.

Upon careful review of the record, the Board has concluded that service connection is not warranted for a skin condition of the face.  There is no evidence of such in service, or in the more than 10 years following service until 2009.  The Board acknowledges the Veteran's contention that he was seen at sick call for complaints referable to his facial skin; however, no indication  of such is included in his service records.  Moreover, the Board observes that at separation, the Veteran denied skin diseases, and his skin was clinically normal.  While the post-service records indicate complaints referable to the Veteran's facial skin, the most competent and probative evidence of record does not etiologically link any such complaint or related diagnosis to service or any incident therein.  Notably, a diagnosis referable to the Veteran's facial skin not appears in the medical record until 2009, many years following separation from service.    

To the extent that the Veteran asserts that he has a skin condition of the face that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any skin condition diagnosed following service because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  Moreover, the record is also void of evidence of a nexus between any current skin condition and service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects post-service complaints referable to the Veteran's facial skin, the preponderance of the evidence is against finding that any related diagnosis is due to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

Petition to Reopen Claim of Entitlement to Service Connection for 
Right Ankle Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for residual of a right ankle fracture with scar was denied in a May 2000 rating decision.  The RO determined that the disability existed prior to service and that it was not permanently worsened as the result of service.

At the time of the May 2000 rating decision, the record included reports from Dawson and Moore Florence Orthopedic Associates.  These records indicate that the Veteran injured his right ankle playing football in October 1991, at the age of 15.  The diagnosis was deltoid ligament tear with widening of the ankle mortise and fracture of the right medial malleolus.  The Veteran underwent repair of the fracture and ligament.  In December 1991, a provider noted that the incisions had healed and X-rays showed a screw holding the distal fibula to the tibia, with a healed fracture at the posterior malleolus.  In January 1992, the Veteran underwent removal of the malleoli screw.  

Also of record were service treatment records, which indicate that on enlistment examination, the physician noted a history of fractured right ankle, status post open reduction and internal fixation, hardware removed.  The Veteran was deemed to be qualified for enlistment.  

Service treatment records also indicate that the Veteran reported an injury to his right foot and ankle in April 1997, when a 50 pound supply drawer fell from a two to three foot height.  He indicated that he was unable to bear weight on his right foot.  X-ray examination revealed no gross fracture.  An ankle series demonstrated calcific or ossific densities below the medial malleolus, which the radiologist stated were probably the result of old trauma.  The ankle joint space appeared somewhat narrowed, which the radiologist stated was probably representative of some degenerative change.  He noted that medial ligamentous instability could not be ruled out.  The assessment was contusion of the right ankle with no sprain or fracture.  The Veteran was advised to begin weight bearing as soon as possible, and to follow up with his ship's corpsman.  

In November 1997, the Veteran was seen with complaints of right foot pain after playing football and striking his toes on the ground.  Mild ecchymosis was noted along the right second digit and mild edema was noted along the medial, intermediate, and navicular bones of the right foot.  The Veteran was tender to palpation along the sole of his right foot.  X-rays revealed no sign of fracture.  

On separation examination in July 1998, the Veteran endorsed broken bones.  The examiner indicated that this report referred to the Veteran's left ankle when he was 15 years old.  Physical examination revealed normal lower extremities and feet.  The Veteran was deemed qualified for separation.  

The Veteran sought to reopen his claim in February 2010.  At that time, he submitted duplicate service treatment records, to include those referring to his right foot and ankle complaints in 1997.

As discussed, service connection for the claimed right ankle disability was denied because the disability preexisted service and was not aggravated by service.  

Since the May 2000 rating decision, no evidence demonstrating that the preexisting condition was aggravated by service has been submitted.  The Board thus finds that the defect existing at the time of the May 2000 rating decision has not been cured, and the claim of entitlement to service connection for residuals of a right ankle fracture may not be reopened.  

Evaluation of Lipoma Scar

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Service treatment records reflect that the Veteran underwent removal of a lipoma on his right forehead in December 1997.  

On VA scars examination in June 2010, the Veteran's history was reviewed.  The Veteran reported headaches adjacent to the scar, but indicated that the scar itself was minimally painful.  The examiner noted that there was no loss of skin covering, and the Veteran denied such.  Physical examination revealed a 2 cm by 2 mm scar on the right side of the Veteran's forehead, horizontal in orientation and linear in nature.  It was somewhat locally tender, but nonadherent.  Texture was slightly firm without ulceration.  It was elevated approximately 1 mm throughout its length and appeared superficial.  There was no significant inflammation, edema, or keloid formation.  Color was normal.  There was no gross distortion of the face, and facial expression and contours were normal.  There was no induration or inflexibility, and no limitation of motion or function. 

On VA scars examination in May 2013, the Veteran's history was reviewed.  The examiner provided diagnoses of surgery, lipoma, and scarring.  He noted that the scar was the result of right forehead lipoma excision in January 1998.  The Veteran reported intermittent sharp pain and tenderness.  The examiner noted that the scar was not unstable or subject to frequent loss of covering of skin over it.  He indicated that the scar measured 3.1 cm by 3.3 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the face.  There was no gross distortion or asymmetry of the facial features of visible or palpable tissue loss.  The scar did not result in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The examiner noted that the scar did not impact the Veteran's ability to work.  

The RO granted service connection for the postoperative lipoma scar on the Veteran's right forehead in May 2000.  It assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2008), for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  The Board notes that the criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  73 FR 54708 (September 23, 2008).  The new regulations were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for increase was received in February 2010, after the effective date of the revision.

With regard to Diagnostic  Code 7800, the alteration was not substantive; the titled disability was changed from "Disfigurement of the head, face, or neck" to "Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck." The applicable criteria remained the same, however. Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated as 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: 

1) Scar is 5 or more inches (13 or more cm.) in length. 
2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
3) Surface contour of scar is elevated or depressed on palpation. 
4) Scar is adherent to underlying tissue. 
5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Codes 7801 and 7802 provide the criteria for the evaluation of burn scars or scars due to other causes, not of the head, face, or neck.

Current Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful, a 20 percent evaluation for three or four scars that are unstable or painful, and a 30 percent evaluation for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Upon careful consideration of the record pertaining to this disability, the Board has determined that an evaluation in excess of 10 percent is not warranted.  The current rating contemplates a facial scar with one characteristic of disfigurement, or in the alternative, one or two scars that are unstable or painful.  A higher evaluation requires evidence demonstrating a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; or three or four scars that are unstable or painful.  Such is not shown.  Rather, the record indicates that the Veteran's scar of the right forehead is the only scar at issue, and that it has only one characteristic of disfigurement.  

The Board notes that the Veteran is competent to report that his disability is worse.  The complaints of pain are contemplated by the rating criteria, and there is no indication that the scar is 5 or more inches in size, elevated or depressed on palpation, adherent, pigmented in a six square inch area, abnormally textured, indurated or inflexible, or that there is soft tissue missing.  Thus, the Board concludes that the current, 10 percent rating is appropriate.

Extraschedular Consideration

The Board has also considered whether the Veteran's right forehead scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right forehead scar are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's service-connected right forehead scar with the established criteria demonstrates that the rating criteria reasonably contemplate the disability level and symptoms of this disability.  The symptom as described by the Veteran, specifically pain,  is specifically contemplated with the rating criteria for the currently assigned evaluation.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his right forehead scar.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).




CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for facial marks and scars is denied.

Entitlement to service connection for a bilateral hand disability is denied.

New and material evidence having not been submitted, the claim of entitlement to service connection for residuals of a right ankle fracture, to include scars, is not reopened.

Entitlement to an increased rating for a residual scar of the right forehead, status post lipoma removal, is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


